Exhibit 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 with Respect to the Quarterly Report on Form 10-Q for the Period ended March 31, 2012 of Dover Corporation Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Dover Corporation, a Delaware corporation (the “Company”), does hereby certify, to such officer’s knowledge, that: 1. The Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2012 (the “Form 10-Q”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and 2. Information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: April 18, 2012 /s/ Robert A. Livingston Robert A. Livingston President and Chief Executive Officer Dated: April 18, 2012 /s/ Brad M. Cerepak Brad M. Cerepak Senior Vice President & Chief Financial Officer (Principal Financial Officer) The certification set forth above is being furnished as an exhibit solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and is not being filed as part of the Form 10-Q or as a separate disclosure document of the Company or the certifying officers.
